Citation Nr: 1615850	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  11-27 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to September 1960.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in November 2010.  The RO issued a Statement of the Case (SOC) in September 2011.  In October 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.  The RO in Philadelphia, Pennsylvania, currently has jurisdiction over these claims.

In April 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

In July 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

In October 2011, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for bilateral hearing loss.  However, a subsequent October 2015 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim was previously remanded by the Board in July 2015.  Upon a review of the claims file, the Board finds that there has not been substantial compliance with its remand directives and another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").

Initially, the Board requested that the AOJ obtain the necessary authorization from the Veteran to obtain his private treatment records.  In October 2015, the AOJ received VA 21-4142 Form, authorizing VA to obtain the Veteran's private treatment records from Dr. J.K. and Dr. K.D.  On this Form, the Veteran stated that he was treated by Dr. J.K. since April 2015 and by Dr. K.D. since June 2011.  Upon receiving this Form, the AOJ did not make any attempts to obtain these records.  Some records from Dr. K.D. are of record, but none of them are dated in June 2011.  Further, the Veteran submitted one page of his April 2015 private treatment from Dr. J.K., but this is not the complete copy of the treatment visit.  Additionally, the April 2015 treatment record documented that the Veteran had an upcoming appointment on April 16, 2015, and no attempt to obtain this treatment record was made by the AOJ.  Upon remand, these pertinent private treatment records must be obtained.  See 38 U.S.C.A. § 5103(a)(1), (b)(1), (c)(1).

Additionally, the Board requested that the AOJ make a written determination regarding whether the Veteran was exposed to asbestos before, during, or after his military service.  This action was not completed by the AOJ upon remand.  The Veteran's representative in the April 2016 Informal Hearing Presentation (IHP) pointed this out and requested that the claim be remanded for this action to be completed.  The Board also requested that the AOJ schedule the Veteran for a VA examination if the Veteran was found to have been exposed to asbestos during his active military service.  The Veteran was not scheduled for a VA examination upon remand.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent private treatment records from Dr. K.D. dated since June 2011.  See October 2015 VA 21-4142.

Obtain all pertinent private treatment records from Dr. J.K. dated since April 2015.  See October 2015 VA 21-4142.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The AOJ should determine whether or not the Veteran's military records and the lay evidence (see Veteran statements dated in October 2011 and September 2015 and April 2015 Board hearing transcript) demonstrates evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the Veteran's current COPD, respiratory abnormality, and/or asbestosis.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

The AOJ should make a specific written determination as to whether the Veteran was exposed to asbestos before, during, or after his military service.  

3.  Regardless of the findings rendered as a result of Remand directive 2, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the Veteran's current respiratory disorder, to include COPD, respiratory abnormality, and asbestosis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs and the Veteran's lay statements.

The VA examiner should provide a medical opinion addressing whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current respiratory disorder diagnosis, to include COPD, respiratory abnormality, and/or asbestosis, that is consistent with in-service asbestos exposure as claimed by the Veteran.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




